Citation Nr: 1433991	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 10, 2010.

2.  Entitlement to a higher initial evaluation for PTSD, currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD and diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and September 2008 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).  A March 2011 rating decision increased the Veteran's evaluation for PTSD to 50 percent effective May 10, 2010.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2009.  A transcript is of record.

This claim was previously before the Board in January 2010, at which time the Board remanded it for additional development.  

In June 2014 written argument, the Veteran's representative asserted claims of service connection for hypertension, skin disability, gastrointestinal disability, arthritis and COPD, all to include as secondary to PTSD, and entitlement to an evaluation in excess of 10 percent for diabetes mellitus.  To date, these issues have not been adjudicated by the RO and they are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran last had a VA examination for PTSD in May 2010.  His representative indicated in a June 2014 statement that the Veteran's PTSD has worsened.  As such, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.   

The Veteran's representative wrote in the June 2014 statement that the Veteran is claiming service connection for sleep apnea as secondary to diabetes mellitus.  This theory of entitlement was not addressed in the April 2010 VA examination report.  Therefore, a new examination must be scheduled before the claim can be decided on the merits.

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect his ability to work.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

VA treatment records to October 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all pertinent records that have not been associated with the claims folder.  This must include VA treatment records from October 2012 to the present.

2.  Notify the Veteran that he may submit statements from himself, and others who have observed him, describing their impressions of the impact of his psychiatric disability on his ability to work, who have first-hand knowledge, as well as statements from himself and others who were contemporaneously informed his in-service and post-service sleep problems.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiners and all necessary tests should be performed.  The examiner must estimate the Veteran's Global Assessment of Functioning (GAF) Scale score and opine as to the impact of the disability on the Veteran's ability to obtain and retain gainful employment.

4.  Schedule the Veteran for an appropriate VA examination for sleep apnea.  The claims folder should be made available and reviewed by the examiner. 

The examiner must opine as to whether it is at least as likely as not that sleep apnea is related to or had its onset during service.

The examiner must also opine as to whether it is at least as likely as not that sleep apnea was caused or aggravated by the service-connected diabetes mellitus.

A complete rationale must be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must explain why that is so.

5.  Then readjudicate the appeal, to include determining whether a TDIU is warranted due to the Veteran's PTSD.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

